Citation Nr: 1743343	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-12 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for residuals of an eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim of service connection for hypertension and denied service connection for an unspecified eye injury.  In October 2015, the case was remanded (by a VLJ other than the undersigned) for additional development.  

The Board's October 2015 remand referred to the AOJ the issue of whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability (raised in a November 2010 statement); as there is no indication that the AOJ has acted on the referral, this matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  An unappealed October 2008 rating decision denied service connection for hypertension essentially on the basis that such disease was not shown to be related to the Veteran's service.

2.  Nothing added to the record since October 2008 shows or suggests that the Veteran's hypertension may be etiologically related to his service.   

3.  The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, an eye disability.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for hypertension may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for residuals of an eye injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  Regarding hypertension, October 2010 VA correspondence provided the Veteran the notice required in claims to reopen.  He has not advised VA of any evidence outstanding that would support reopening of the claim (for VA to secure on his behalf).  Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion attaches in a claim to reopen only when the previously denied claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii). 

Regarding the claim of service connection for an eye disability, VA's duty to notify was satisfied by correspondence in October 2010.  A notice deficiency or duty to assist omission is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As was noted in the Board's October 2015 remand, the Veteran's file was misplaced sometime between the January 2004 and October 2008.  See September 2008 VA informal memorandum.  The file was rebuilt (to the extent possible).  The Veteran's service treatment records (STRs) and postservice medical records prior to 2004 were unavailable.  The October 2015 Board remand sought development for postservice treatment records (including specifically those prior to 2004).  The RO obtained VA treatment records since 2002 and requested records (identified by the Veteran) from Dr. S.D. and the Kelsey-Seybold clinic.  In June 2016, VA received the Veteran's 2002 to 2004 treatment records from Dr. S.D..  From the Kelsey-Seybold clinic VA received a June 2016 response indicating that the Veteran's treatment records have been destroyed.  In July 2017 correspondence, he confirmed that he does not have copies of his pre-2004 treatment records.  
 
The U.S. Court of Appeals for Veterans Claims (Court) has held that in circumstances such as those described above VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217. 

The Board has determined that an examination in connection with the eye disability claim is not necessary.  An examination or medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period), and (3) an indication that the current disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board finds that a medical opinion regarding the etiology of the claimed eye disability is not necessary absent any competent (medical) evidence suggesting that the Veteran has/has had such disability; even the low threshold standard for determining when an examination is necessary endorsed by the Court in McLendon is not met. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background and Analysis
 
The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Claim to Reopen a Claim of Service Connection for Hypertension
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).
 
The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
 
Service connection for hypertension was denied previously based on findings that such disease was not manifested in service; was not manifested within one year following the Veteran's separation from service; and was not otherwise shown to be related to his service.  Accordingly, for evidence to pertain to an unestablished fact necessary to substantiate the claim and be new and material, warranting reopening of the claim, it would have to tend to show that the Veteran's hypertension is etiologically manifested in service.  

Nothing added to the record since October 2008 shows or suggests that the Veteran's hypertension may be related to his service (nothing submitted show that hypertension was manifested in service; was manifested to a compensable degree within one year following his separation from service; or is otherwise etiologically related to his service.  Pursuant to the Board's October 2015 remand, VA (with the Veteran's authorization) obtained records of his treatment by Dr. S.D.  June 2002, March 2003, and March 2004 clinical records note assessments of benign hypertension, uncontrolled hypertension, and essential hypertension, but do not address the etiology of the hypertension.  

VA treatment records since October 2008 show on-going treatment for hypertension, but do not relate it to the Veteran's service.  A March 2010 VA clinical record notes the Veteran's report of a 12-year history of hypertension (since approximately 1998); that places onset many years following service.  On June 24, 2010, the Veteran underwent elective right adrenalectomy for suspected aldosteroma.  A June 29, 2010 endocrinology record notes that the Veteran had persistent post-operative hypertension (which does not support that it might be related to his service).  

In a March 2014 Report of Contact, the Veteran contended that his hypertension was caused by the June 2010 removal of an adrenal gland.  As the surgery was not for a service-connected disability, establishing such causality would provide a basis for establishing secondary service connection for hypertension.  See 38 C.F.R. § 3.310.  An April 2017 VA renal treatment record notes that the Veteran had a right adrenalectomy in June 2010, secondary to primary hyperaldosteronism causing uncontrolled hypertension (and also has no material bearing on the claim of service connection for hypertension).  

In an August 2017 statement, the Veteran reported that records from the Kelsey-Seybold clinic "would show hypertension in 1991."  He stated, "Prior to 1990, I did not have a primary doctor and, I was not aware I had hypertension until I went to Kelsey-Seybold to be treated."  Conceding (strictly for purposes of this discussion) that hypertension is shown present from 1991, such fact does not tend to relate the hypertension to the Veteran's active service which ended 21 or 22 years earlier.

In summary, evidence received since the October 2008 rating decision is new in that it was not previously associated with the record, but is not material; the treatment records and lay reports do not pertain positively to the threshold unestablished fact necessary to substantiate the claim of service connection for hypertension, namely it is etiologically related to his service (or secondary to a service connected disability).  Accordingly, the Board finds that evidence received since the October 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for hypertension; does not raise a reasonable possibility of substantiating the claim; and is not new and material.  Accordingly, the claim of service connection for hypertension may not be reopened.

Service Connection for an Eye Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 
Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that during service he sustained "powder burns and [shrapnel] above [his] eye".  In October 2010, November 2010, and May 2011 statements, he reported that while stacking ammunition a .50 caliber round exploded near his face.  [He did not specify which eye was affected.]  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, here an eye disability. 

The record does not show that the Veteran has (or during the pendency of the instant claim has had) an eye disability that may be a residual of a flash burn injury in service.  April and May 2007 VA primary care records note that the Veteran's pupils were equal, round, and reactive to light; his eye lids and conjunctivae appeared normal.  On September 2007 VA general medical examination, the Veteran's pupils were equal, round, and reactive to light; visual fields were intact.    

VA treatment records dated in May 2008, April 2014, April 2015, August 2015, and February 2016 show that the Veteran's pupils were equal, round, and reactive to light; records dated in April 2014, April 2015, and August 2015 show that extraocular movements were intact; and, records dated in April 2010, February 2012, and April 2017 are silent regarding eye complaints or pathology.   

The Board acknowledges the Veteran's reports of flash burn injury above an (unspecified) eye in service.  Given that his STRs are lost, and there is no record contradicting that such event may have occurred, it may reasonably be conceded that such an injury occurred.  However, he has not submitted any competent evidence showing he has an eye disability, and does not point to any evidence VA could secure on his behalf that might show such disability.  All eye examinations in the record are silent regarding complaints or findings pertaining to a flash burn injury eye disability.  Accordingly, the Veteran has not met the threshold requirement for substantiating a claim of service connection, competent evidence of the disability for which service connection is sought.  In the absence of proof of a current eye disability there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.
 

ORDER

The appeal to reopen a claim for service connection for hypertension is denied.

Service connection for residuals of an eye injury is denied


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


